ROSENBERG, S., J.,
Plaintiff brought suit for recovery of moneys due under a contract with defendant for the installation of a motorized steel door at defendant’s place of business.
By way of preliminary objections, defendant raises the bar of the statute of limitations under 12A PS §2-725, which provides in part: “1. An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued.”
The above statute, however, refers to the sale of goods under the Uniform Commercial Code. It is this court’s opinion that the instant contract was not for the sale of goods but for the installation of the door together with the labor and materials necessary to accomplish the installation. Under this interpretation the applicable statutory period is six years.